Citation Nr: 0530143	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-08 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1976.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2001 rating decision by the 
New York Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that denied the veteran's claim for 
service connection for PTSD.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting in New York, New York, in August 2005.  A transcript 
of that hearing is associated with the claims file.  
Additional medical evidence was received by the Board at the 
hearing, along with the veteran's signed waiver of initial 
consideration by the office of original jurisdiction.


FINDINGS OF FACT

1.  The veteran does not have PTSD which is related to his 
military service.

2.  The veteran is not a combat veteran, and claimed in-
service stressors are not verified and he does not have a 
competent medical diagnosis of PTSD.



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b) (1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2001.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the rating decision on 
appeal and the March 2003 Statement of the Case ("SOC"), 
the veteran was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  With respect to element (4), he was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the March 2003 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to this claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to RO letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  See 38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA obtained 
service medical records ("SMRs") and requested in April 
2001 that the veteran either submit his available private 
medical records or authorize VA to obtain those records on 
his behalf.  VA also obtained outpatient treatment records 
from September 1998 through March 2005 from the Brooklyn 
Campus of the VA New York Harbor Healthcare System (formerly 
known as Brooklyn VA Medical Center ("VAMC") ("Brooklyn 
VAMC") where the veteran sought treatment.  In November 
2000, April 2001 and November 2002, VA sent to the veteran 
PTSD Questionnaires designed to assist with the 
identification and verification of claimed stressors.  An 
undated, unsigned stressor statement was received by the RO 
in July 2001 that contained no verifiable stressor 
information.  Following the June 2001 Rating Decision, the 
veteran elected to have his claim reviewed de novo by a 
Decision Review Officer ("DRO") who also denied the claim.  
The RO subsequently issued a Supplemental Statement of the 
Case ("SSOC") in June 2004.  A travel board hearing was 
held in New York, New York in August 2005.

VA has also conducted necessary medical inquiries in an 
effort to substantiate the veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (2002).  A VA examination was afforded to the 
veteran in December 2002 to determine if he had the claimed 
disorder.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); 38 U.S.C.A. § 5103A(d); see also Duenas v. Principi, 
18 Vet. App. 512, 518 (2004).  Further opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claim.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.

Merits of the Claim

The veteran seeks service connection for PTSD.  His argument 
is that his PTSD stems from working with a missile battery in 
Germany during the 1970's.  The veteran reports frequent use 
of gas masks while assigned to the nuclear warhead unit and 
constant fear of being gassed.  He reports witnessing a dead 
body in the passenger side of a vehicle on the side of the 
road his convoy was traveling.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  Although the record indicates that 
the veteran has received treatment for PTSD, a comprehensive 
VA medical examination indicates that the veteran does not 
have the disorder in question.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (2002).  The resolution of this issue 
must be considered on the basis of the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  38 
C.F.R. § 3.303(a) (2005).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) ("DSM-IV"); a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2005); Cohen v. Brown, 10 Vet. App. 128 (1997).

However, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with 
approval VA's definition of "disability" in 38 C.F.R. § 4.1 
and "increase in disability" in 38 C.F.R. § 3.306(b)]; see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").   

The veteran does not have the required competent medical 
diagnosis of PTSD.  Although a December 2000 letter authored 
by P.J.J., a VA health administrative official, stated that 
the veteran had been treated for the disorder, the record up 
to the time of his letter did not contain a comprehensive 
examination to determine whether the veteran had PTSD, within 
established diagnostic criteria.

Pursuant to VA's duty to assist, the veteran underwent a VA 
mental disorders examination in December 2002.  The examiner 
found that the veteran did not meet the required DSM-IV 
stressor criteria for PTSD because he is unable to clearly 
describe exposure to a specific traumatic event.  See 38 
C.F.R. § 4.125(a) (2005).  The examiner concluded that 
although the veteran describes experiencing trauma during the 
time that he spent in the service, his description of the 
traumatic events is "vague and distant."  A statement 
included in the veteran's Brooklyn VAMC records noting a 
negative diagnosis for PTSD also described the veteran's 
descriptions of trauma as "vague and distant."  

Other records indicate that a treating psychiatrist and the 
VA examiner in December 2002 diagnosed him with anxiety 
disorder NOS (not otherwise specified).  

The claim is also being denied on the basis that none of the 
veteran's claimed stressors have been corroborated, and they 
are not amenable to such verification.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  The Board 
has carefully considered whether further development of the 
claim should be undertaken with a view towards corroboration 
of the veteran's claimed stressors.  However, such action is 
not warranted.  

The law provides that the evidence necessary to establish 
that the claimed in-service stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(2002); 38 C.F.R. 3.304(d) (2005).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f) (2005).

Although not determinative of the question of participation 
in combat, military  records are highly probative.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Spencer v. 
West, 13 Vet. App. 376, 380 (2000); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994) [all for the general proposition that 
service department findings relative to an individual's 
service are "binding on the VA for the purposes of 
establishing service in the U.S. Armed Forces"].

As an initial matter, the veteran is not found to have 
experienced combat service.  Service records show he was a 
supply specialist and armorer with an air defense artillery 
battalion in Germany with the Service Battery, 1st Battalion, 
81st Division Field Artillery, Persian I, Missiles from 
August 1973 through February 1976.  Because he does not have 
combat veteran status, verification of a claimed stressor 
must be obtained.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

The law provides in this regard that where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Once independent verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record.  A veteran need not substantiate his actual presence 
during the stressor event; the fact that the veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred may strongly suggest that he was, in 
fact, exposed to the stressor event.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  


In this case, the evidence is inadequate to establish the 
veteran's claimed stressors.  Despite repeated attempts to 
obtain verifiable information from the veteran regarding his 
alleged stressors, the veteran has provided only vague and 
illusory accounts of in-service stressors.  In fact, the only 
evidence of record describing the veteran's claimed stressors 
is his own statements which have been described by two 
separate physicians as "vague and distant."  The veteran is 
unable to provide any specific information with respect to 
his claimed stressors that would allow for any independent 
verification.

Based on the absence of any verifiable in-service stressor 
and current competent medical diagnosis of PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied. 




	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


